ELECTRONIC RECORD




           02-14-00068-CR                                        AGGRAVATED ROBBERY


           02-14-00069-CR                                        AGGRAVATED ASSAULT


COA #      02-14-00070-CR                        OFFENSE:        ATT. AGG. KIDNAPPING


STYLE:     jones, rory                           COUNTY:           Denton


COA DISPOSITION:      AFFIRM                     TRIAL COURT:      211th District Court


                                                                   F-2014-0079-C, F-2014-0080-C & F-
DATE: 11/20/14                   Publish:NO      TC CASE #:        2014-0081-C




                          IN THE COURT OF CRIMINAL APPEALS                                       **—m *ms
                                                                 -fnWH tVTTtY
STYLE:   JONES, RORY v.                               CCA#:
                                                                   it 7g»/v
   PRO        £6                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:

DATE:               3MZWS                             SIGNED:                             PC:

JUDGE:             -&A, UAAU^y ,                      PUBLISH:                            DNP:




                                                   PRO        se                          MOTION FOR

                                                   REHEARING IN CCA IS:        </« n'6-^
                                                   JUDGE:       /^           /)/>rt>'//£7 2&/*~


                                                                               ELECTRONIC RECORD
                                                                             pi in copy
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




                                 M&S"         \    . ..
4/16/2015                      |gl ^£Ml «sfel                 COA No. 02-14-00069-CR
JONES, RORY                Tr.vefcrNdT!Et2014-0080-C                           PD-1677-14
Pursuant to Rule 69.4(a) T.R.A.P^theVeeord)is*TOtumed to the court ofappeals.
                                      ^^                                  Abel Acosta, Clerk
                             2ND COURT OF APPEALS CLERK
                             DEBRASPISAK
                             401 W. BELKNAP, STE 9000
                             FORT WORTH, TX 76196
                             * DELIVERED VIA E-MAIL *